

Harbinger Capital Partners Master Fund I, Ltd.
Harbinger Capital Partners Special Situations Fund, L.P.
Harbinger Capital Partners Fund I, L.P.
Harbinger Co-Investment Fund, L.P.
555 Madison Avenue, 16th Floor
New York, NY 10022






August 22, 2008
 
SkyTerra Communications, Inc.
Mobile Satellite Ventures Subsidiary LLC
Mobile Satellite Ventures L.P.
10802 Parkridge Boulevard
Reston, VA 20191
Attention: General Counsel


Gentlemen:


Reference is made to that certain Master Contribution and Support Agreement,
dated as of July 24, 2008 (the “MCSA”) by and among (i) HARBINGER CAPITAL
PARTNERS MASTER FUND I, LTD, an exempted company organized under the Laws of the
Cayman Islands ("Harbinger Master"), (ii) HARBINGER CAPITAL PARTNERS SPECIAL
SITUATIONS FUND, L.P., a Delaware limited partnership ("Harbinger Special"),
(iii) HARBINGER CAPITAL PARTNERS FUND I, L.P., a Delaware limited partnership
("Harbinger Fund"), (iv) HARBINGER CO-INVESTMENT FUND, L.P., a Delaware limited
partnership (the "Harbinger Satellite Fund", and together with Harbinger Master,
Harbinger Special and Harbinger Fund, "Harbinger"), (v) SKYTERRA COMMUNICATIONS,
INC., a Delaware corporation (the "Company"), (vi) MOBILE SATELLITE VENTURES
SUBSIDIARY LLC, a Delaware limited liability company ("MSV LLC"), and (vii)
MOBILE SATELLITE VENTURES L.P., a Delaware limited partnership ("MSV").
Capitalized terms used in this letter agreement (this “Letter Agreement”) and
not otherwise defined shall have the meanings accorded them in the MCSA.


In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Parties hereby agrees as follows.


The undersigned shall, as promptly as practicable, take all actions necessary to
consummate the actions set forth herein, including to amend the MCSA in
accordance with Section 21.10 thereof, and to amend the Registration Rights
Agreement in accordance with Section 5.7(b) thereof, as applicable, in order to
reflect the matters set forth in Sections 1-3 below.


 
 

--------------------------------------------------------------------------------

 
 
1. TVCC. The MCSA and all exhibits, schedules and other documents to be
delivered in connection with the consummation of the transactions contemplated
thereby, shall each be amended such that TVCC, the TVCC Contribution Closing,
and all references, terms, conditions, representations, warranties, covenants,
liabilities or other obligations of the Parties with respect thereto, including
without limitation the transfer of all of the TVCC LLC Interests from Harbinger
Master and Harbinger Special to the Company in exchange for shares of Voting
Common Stock in accordance with Section 2.1(c) of the MCSA, shall be deleted
from the MCSA and all exhibits, schedules and other documents to be delivered in
connection with the consummation of the transactions contemplated thereby.


2. Termination Fee. As consideration for the amendment to the MCSA as set forth
in Section 1 of this Letter Agreement, on the Closing Date, the Company shall
issue to Harbinger 10,300,000 fully-paid, non-assessable shares of Voting Common
Stock.


3. Registration Rights Agreement. As promptly as practicable, the Parties shall
take all actions necessary to amend the definition of “Registrable Shares” in
the Registration Rights Agreement to include the shares of Voting Common Stock
to be issued to Harbinger pursuant to Section 2 hereof.


Except as expressly amended and modified in accordance with the terms of this
Letter Agreement, the MCSA and the Registration Rights Agreement shall each
remain unchanged and in full force and effect and are hereby ratified and
confirmed in all respects.


This Letter Agreement, together with the MCSA, the Stock Purchase Agreement, the
Securities Purchase Agreement, the Registration Rights Agreement, the Consulting
Agreement, the Confidentiality Agreement and the Confidentiality Side Letter
(together with the schedules and exhibits thereto and the other documents
delivered or to be delivered in connection herewith and therewith), constitutes
the entire agreement among the Parties hereto, and supersedes all prior
agreements and contemporaneous, arrangements, covenants, promises, conditions,
undertakings, inducements, representations, warranties and negotiations,
expressed or implied, oral or written, between the Parties, with respect to the
subject matter hereof.


This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and performed in such
state and without regard to the conflicts or choice of law provisions thereof
that would give rise to the application of the domestic substantive law of any
other jurisdiction.


This Letter Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Letter Agreement. Facsimile and electronic signatures on this Letter
Agreement shall be deemed original signatures.  
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have duly executed this Letter Agreement as of
the date and year first above written.
 
 

 
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.


By: Harbinger Capital Partners Offshore Manager, LLC, as investment manager


By: /s/ William R. Lucas, Jr.                               


Name:  William R. Lucas, Jr.
Title: Executive Vice President


HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.


By: Harbinger Capital Partners Special Situations GP, LLC, as general partner


By: /s/ William R. Lucas, Jr.                               


Name: William R. Lucas, Jr.
Title: Executive Vice President


HARBINGER CAPITAL PARTNERS FUND I, L.P.


By: Harbinger Capital Partners GP, LLC, as general partner


By: /s/ William R. Lucas, Jr.                               


Name: William R. Lucas, Jr.
Title: Executive Vice President


HARBINGER CO-INVESTMENT FUND, L.P.


By: Harbinger Co-Investment GP, LLC, as general partner


By: HMC - New York, Inc., as managing member


By: /s/ William R. Lucas, Jr.                               


Name: William R. Lucas, Jr.
Title: Executive Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
SKYTERRA COMMUNICATIONS, INC.


By: /s/ Scott Macleod                                         
Name: Scott Macleod
Title: Chief Financial Officer


MOBILE SATELLITE VENTURES SUBSIDIARY LLC


By: /s/ Scott Macleod                                         
Name: Scott Macleod
Title: Chief Financial Officer


MOBILE SATELLITE VENTURES L.P.


By: /s/ Scott Macleod                                         
Name: Scott Macleod
Title: Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 